Order entered October 26, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00687-CR

                    CHRISTOPHER MICHAEL DUCHARME, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-80054-2018

                                           ORDER
       Before the Court is court reporter Sheri J. Vecera’s October 23, 2018 request for a short

extension of time to file the reporter’s record. The record was received on October 25, 2018.

       We GRANT the request and ORDER the reporter’s record filed when received on

October 25, 2018.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE